Name: COMMISSION REGULATION (EEC) No 1897/93 of 14 July 1993 amending Regulation (EEC) No 2922/92 as regards the interest rate to be applied to Greece
 Type: Regulation
 Subject Matter: agricultural activity;  financial institutions and credit; NA;  trade policy;  Europe;  EU finance
 Date Published: nan

 15. 7. 93 Official Journal of the European Communities No L 172/15 COMMISSION REGULATION (EEC) No 1897/93 of 14 July 1993 amending Regulation (EEC) No 2922/92 as regards the interest rate to be applied to Greece Whereas the measures provided for in this Regulation are in accordance with the opinion of the EAGGF Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the finan ­ cing of interventions by the European Agricultural Guidance and Guarantee Fund, Guarantee Section ('), as last amended by Regulation (EEC) No 1571 /93 (2), and in particular Article 5 thereof, Whereas the third paragraph of Article 5 of Regulation (EEC) No 1883/78 lays down that the Commission may apply to a Member State bearing particularly high interest rates a specific rate equal to the uniform interest rate plus the difference between double that rate and the actual rate borne by the Member State ; whereas the conditions for fixing such a rate are satisfied by Greece ; whereas, there ­ fore, Commission Regulation (EEC) No 2922/92 of 7 October 1992 on the rate of interest to be used for calculating the costs of financing intervention measures comprising buying-in, storage and disposal (3) should be amended ; HAS ADOPTED THIS REGULATION : Article 1 The following is added to point (2) of Article 1 of Regula ­ tion (EEC) No 2922/92 : ' 16,95% for Greece '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 October 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 July 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 216, 5. 8 . 1978, p. 1 . (2) OJ No L 154, 25. 6. 1993, p. 46 . (3) OJ No L 292, 8 . 10 . 1992, p. 20 .